Exhibit 10.10





EMPLOYMENT AGREEMENT:





C. STEPHEN GUYER



          This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this
14th day of February, 2008, by and between Colorado Goldfields Inc. (“Employer”)
and C. Stephen Guyer (“Guyer”).

          WHEREAS, Employer is a corporation organized under the laws of the
State of Nevada, with its principal place of business in Lakewood, Colorado;

          WHEREAS, Employer desires to employ Guyer, and Guyer desires to accept
such employment.

          NOW THEREFORE, and in consideration of the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:



1.      EMPLOYMENT



          Employer hereby employs Guyer, and Guyer hereby accepts employment
with Employer, upon all of the terms and conditions as hereinafter set forth.



2.      TERMINATION OF AGREEMENT



          This Agreement may be terminated by either party upon written notice
to the other party, which notice may be given at any time, with or without
cause.



3.      DUTIES





          Guyer is employed as Employer’s Chief Financial Officer. The precise
nature of Guyer’s duties and responsibilities shall be as defined by Employer
and currently include those set forth in Appendix A to this Agreement. Guyer’s
duties and responsibilities may be broadened, curtailed or otherwise modified by
Employer from time to time in its sole discretion.

 

1

--------------------------------------------------------------------------------

4.      COMPENSATION

          a.      Hourly Rate 

          Guyer shall be paid by the hour for all hours worked. Guyer’s hourly
rate of pay shall be $125 for services directly related to compliance with
federal or state laws and regulations pertaining to securities (hereinafter
“securities work”), including but not limited to regulations of the United
States Securities and Exchange Commission. For all other services (hereinafter
“other work”), including but not limited to work related to payroll, accounting,
human resources or compliance with other laws and regulations, Guyer’s hourly
rate of pay shall be $100.



   b.        Overtime



            The parties understand that, as an hourly employee, Guyer will be
considered “non-exempt” for purposes of federal and state wage and hour laws and
will be entitled to overtime pay at the rate of one point five (1.5) times his
regular rate of pay for all hours worked in excess of forty (40) in a workweek.



  c.        Cash Advance



            Upon Guyer’s execution of this Agreement, Employer shall provide
Guyer with a cash advance of Ten Thousand Dollars ($10,000.00), which shall be
credited toward, and deducted from, compensation earned under this Agreement
until the cash advance has been repaid in full.



5.        HOURS



            Guyer is employed on a part-time basis and shall not work more than
forty (40) hours in any workweek unless expressly authorized to do so by
Employer.

            Guyer shall record all hours worked during each workweek and label
those hours as “SEC” for securities work or “OTHER” for other work. Guyer shall
submit each weekly record of hours worked to Employer not later than two (2)
business days after the end of the workweek.

            Unless otherwise agreed between the parties, Employer’s workweek
shall run from 12:00:01 a.m. Monday morning to midnight Sunday night.

6.         TRADE SECRETS, INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION    
a.        Definitions     For purposes of this Agreement, the following terms
shall have the following meanings:  

            (i)      “Trade Secrets” shall have the meaning ascribed to it in
the Colorado Uniform Trade Secrets Act, C.R.S. §§7-74-101 et seq., as such act
may be amended from time to time. The term “Trade Secrets” shall include all
documents containing Trade Secrets.    

2

--------------------------------------------------------------------------------

              (ii)      “Intellectual Property” shall mean all products of human
intelligence which have been protected or could be protected from appropriation
or use by others through application of laws governing patent, trademark,
copyright, or other similar protections, including but not limited to ideas,
processes, trademarks, service marks, inventions, discoveries, and improvements
to any of the foregoing, provided that such material relates to the services,
methodologies or technologies used by or developed for Employer during the term
of this Agreement. The term “Intellectual Property” shall include all documents
containing Intellectual Property.

              (iii)      “Confidential Information” shall mean all non-public
information concerning the business or the operation of the business of
Employer, including but not limited to information concerning: operations,
organization or management; finances; business plans and strategies; clients;
relationships with contractors and vendors; proprietary or specialized computer
software; employees; products and services; equipment and systems; minerals and
mineral rights; and prospective and executed contracts and other business
arrangements. Confidential Information does not include information in the
public domain or information that is properly known to Guyer through sources
other than Employer. The term “Confidential Information” shall include all
documents containing Confidential Information.   (iv)      “Protected
Information” shall mean all Trade Secrets, Intellectual Property and
Confidential Information of Employer.   (v)      The term “documents” shall mean
all recordations of information, in any form, whether printed or written,
produced by hand or otherwise, and whether stored electronically, magnetically,
or in tangible form, and shall include but not be limited to: agreements; audio
tapes; brochures; charts; circulars; communications; compact disks; computer
printouts; correspondence; diaries, digital recordings; drafts; drawings;
electronic mail or other electronic communications; graphs; journals; ledgers;
letters; maps; memoranda; motion pictures, notes, notebooks; opinion statements;
pamphlets; photographs; press releases; reports; sketches; telegrams;
transcripts; videotapes; written statements; summaries of records of
conferences, interviews, investigations meetings, negotiations, and personal or
telephonic conversations; any marginal comments appearing on any documents; and
all other writings.

          b.      Non-Disclosure of Protected Information

          During and after the term of this Agreement, Guyer shall not, without
the prior written consent of Employer, directly or indirectly, use, disclose,
transfer or otherwise communicate any Protected Information to any person or
entity except where such use, disclosure, transfer or communication is (a) in
connection with and in furtherance of Guyer’s work on behalf of Employer, and
(b) not otherwise contrary to applicable law regarding Trade Secrets,
Confidential Information or Intellectual Property.

3

--------------------------------------------------------------------------------

          c.      Documents and Other Property of Employer

          All documents containing Protected Information which are prepared by
Guyer or otherwise come into Guyer’s possession are and shall remain the
property of Employer. Upon the termination of this Agreement, or upon the
request of Employer, Guyer shall promptly deliver to Employer all documents
containing Protected Information and all other property belonging to Employer.



  d.      Response to Subpoena or Court Order



          In response to any subpoena, court order or other legal process
(collectively “process”) purporting to require disclosure of Protected
Information, Guyer shall: (a) immediately notify Employer, and (b) take all
lawful steps to resist the process, at Employer’s expense, unless instructed to
the contrary by Employer.

          e.      Confidential Information from Third Parties.

          Guyer acknowledges that Employer has received and will continue to
receive confidential or proprietary information from third parties and that
Employer must maintain the confidentiality of such information and use such
information only for proper purposes. Guyer shall not without the prior written
consent of Employer, directly or indirectly use, disclose, transfer or otherwise
communicate any such information to any person or entity except where such use,
disclosure, transfer or communication is: (a) in connection with and in
furtherance of Guyer’s work on behalf of Employer, (b) not otherwise contrary to
applicable laws regarding Trade Secrets, Confidential Information or
Intellectual Property; and (c) not contrary to any agreement between Employer
and the third party of which Guyer has knowledge.

          f.      Disclosure and Assignment of Intellectual Property

          Upon the request of Employer, Guyer shall promptly disclose to
Employer, in a manner specified by Employer, all Intellectual Property that
Guyer learns of, conceives, develops or creates along or with others during the
term of this Agreement (whether or not learned of, conceived, developed or
created during regular working hours).

          In consideration of the mutual covenants of this Agreement, Guyer
shall assign to Employer, without further consideration, Guyer’s entire right to
all Intellectual Property, which shall be the sole and exclusive property of
Employer whether or not subject to patent, copyright, trademark or trade secret
protection under applicable law. Guyer also acknowledges that all original works
of authorship which are made by Guyer (solely or jointly with others) within the
scope of Guyer’s employment pursuant to this Agreement, and which are protected
by copyright, are “works made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C. § 101). To the extent that any such works, by
operation of law, cannot be “works made for hire,” Guyer hereby assigns to
Employer all right, title, and interest in and to such works and to any related
copyrights.

4

--------------------------------------------------------------------------------

          Guyer shall promptly execute, acknowledge and deliver to Employer all
additional instruments or documents deemed at any time by Employer in its sole
discretion to be necessary to carry out the intentions of this Section 6.

7.      DUTY OF LOYALTY, NO SOLICITATION, NO COMPETITION a. Fiduciary Duty and
Duty of Loyalty

          During the term of this Agreement, Guyer shall owe a fiduciary duty
and duty of loyalty to Employer. As part of this duty, Guyer shall not, directly
or indirectly, without the prior written consent of Employer:

           (i)      perform any services for any Competitor;   (ii)      perform
any services for any other person or entity if doing so would create a conflict
of interest or the appearance of a conflict of interest;   (iii)      engage in
any other act or omission that is materially adverse to the interests of
Employer.



  b.      No Solicitation



          During the term of this Agreement, and for a period of two (2) years
following the termination of this Agreement, Guyer shall not, directly or
indirectly, without the prior written consent of Employer:

          (i)      hire or solicit for hire, or attempt to hire or solicit for
hire, any person who is then, or during the previous twelve (12) months was, a
director, officer, employee, agent or contractor of Employer;   (ii)      cause
or attempt to cause any director, officer, employee, agent or contractor of
Employer to modify or terminate his or her relationship with Employer; or  
(iii)      interfere or attempt to interfere with the relationship between
Employer and any director, officer, employee, agent or contractor of Employer.



  c.      No Competition



          For a period of two (2) years following the termination of this
Agreement, Guyer shall not, directly or indirectly, without the prior written
consent of Employer, perform any services for any Competitor.



  d.      Definitions



          For purposes of this Agreement, the following terms shall have the
following meanings:

5

--------------------------------------------------------------------------------

          (i)      “Competitor” shall mean any person or entity engaged in the
business of mining, including but not limited to the exploration, acquisition,
development, operation, management or disposition of minerals, mineral reserves,
or properties containing or believed to contain mineral reserves.   (ii)     
The phrase “perform any services” includes all services of any kind, whether
provided as an owner, director, officer, employee, agent, contractor,
consultant, joint venturer, partner, member or otherwise.





8.      INJUNCTIVE RELIEF



          In the event of any violation of the provisions of Section 6 or
Section 7 of this Agreement (“the Covenants”), Guyer acknowledges and agrees and
hereby stipulates:

          (i)      that the Covenants are fully enforceable;   (ii)      that
any breach of any of the Covenants will result in real, immediate and
irreparable harm to Employer which cannot be adequately remedied by monetary
damages;   (iii)      that Employer will be entitled to an injunction
restraining Guyer from violating the Covenants pending arbitration of the merits
of the dispute between the parties;   (iv)      that Guyer waives any right that
he or she might have to challenge the enforceability of the Covenants, to
contend that monetary damages provide an adequate remedy for violation of the
Covenants, or that injunctive relief is not proper to restrain violations of the
Covenants pending arbitration.



9. SEVERABILITY



     In the event that any provision of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement shall not be affected
thereby and all other provisions of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.



10. AGREEMENT NOT ASSIGNABLE



     This Agreement shall be binding upon Employer and its successors and upon
the heirs, representatives, executors, and administrators of Guyer. This
Agreement is not assignable by either party, except that the rights and
obligations of this Agreement shall be assumed by any successor of Employer. For
purposes of this Section 10, the term “Successor” shall include any individual
or entity which acquires all or substantially all of the assets of Employer by
merger, purchase or otherwise.

6

--------------------------------------------------------------------------------

11.     NO WAIVER OF BREACH



          The waiver by either party of a breach or violation of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
subsequent breach hereof.



12.     NOTICES



          Any written notice to be given to Employer under the terms of this
Agreement shall be addressed to Employer as follows, unless Guyer is notified in
writing of a change of address:



  Todd C. Hennis, President
Colorado Goldfields Inc.
10920 W. Alameda Avenue, Suite 207
Lakewood, CO 80226



          Any written notice to be given to Guyer under the terms of this
Agreement shall be addressed to Guyer as follows, unless Employer is notified in
writing of a change of address:



  C. Stephen Guyer
1708 Grizzly Gulch Ct
Highlands Ranch, Colorado 80129



          Such notice shall be deemed to have been duly given:

           (a)      upon receipt, if hand-delivered or sent by regular mail or
by commercial delivery service such as Airborne Express, FedEx or UPS; or   (b) 
    upon the third calendar day following mailing, if sent by registered or
certified mail with the United States Postal Service, return receipt requested,
with postage and registration or certification fee prepaid.



13.     TITLE AND HEADINGS



           Titles and headings to paragraphs in this Agreement are for the
purpose of reference only and in no way shall limit, define or otherwise affect
the provisions of this Agreement.

14.      GOVERNING LAW     This Agreement shall be governed by the laws of the
State of Colorado.    

     

7

--------------------------------------------------------------------------------

15.      LITIGATION OF DISPUTES     a.      Forum Selection

          Litigation of any dispute relating to this Agreement, the
interpretation or application of this Agreement, or Guyer’s employment pursuant
to this Agreement (hereinafter “Covered Disputes”), may be brought only in the
District Court for Jefferson County, Colorado, or the United States District
Court for the District of Colorado. Guyer and Employer hereby waive any right
that they might have to challenge the selection of those forums, including but
not limited to challenges to personal jurisdiction, venue, or the convenience of
the forum.



  b.      Costs and Fees



          In any litigation of any Covered Dispute, the losing party shall pay
all reasonable costs and attorney’s fees incurred by the prevailing party in
connection with such litigation. In the event that both parties prevail in part
and lose in part, the award of costs and attorney’s fees shall be apportioned by
the court based upon each party’s degree of success.



16.      NO RULE OF CONSTRUCTION



          The parties acknowledge that each of them has had ample opportunity
for his/its own counsel to participate in negotiating and drafting this
Agreement. Therefore, no rule of construction shall apply to this Agreement
which construes ambiguous or unclear language in favor of or against any party.



17.      ENTIRE AGREEMENT



          This Agreement, including Appendix A, represents the entire employment
agreement between Employer and Guyer pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. No supplement, modification or waiver of this Agreement
shall be binding unless executed in writing by the parties.

          This Agreement may be executed in one or more copies, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

          EXECUTED on the dates set forth below.                        
COLORADO GOLDFIELDS INC.                /s/ C. Stephen Guyer                 
_______    By:    /s/ Todd C. Hennis                        C. STEPHEN GUYER   
    Todd C. Hennis, President  Date: February 14, 2008    Date: February 14,
2008 


8

--------------------------------------------------------------------------------



APPENDIX A



1.      Cause all filings required by the SEC and other regulatory agencies to
be filed on time, accurately, in accordance with applicable accounting
standards, and without disclaimer.   2.      Implement corporate infrastructure,
accounting processes, systems, and procedures such that the weakness described
in ITEM 3(a) of the last 10-QSB is removed and replaced with a favorable
evaluation.   3.      Ensure timely completion of month-end (or more frequent
periodic), financial statement processing, including analysis and
recommendations for management actions.   4.      Seek out, evaluate, and obtain
an appropriate Director’s and Officer’s insurance policy.   5.      Seek out,
evaluate, and obtain an appropriate General Liability insurance policy.   6.   
  Create acceptable and formally documented corporate policies and procedures,
including personnel, accounting, purchasing, record retention, and legal;
especially as those documents would apply to due diligence by potential future
equity investors.   7.      In concert with outside counsel and Accountants,
prepare a complete “pitch-book” to efficiently attract and close additional
rounds of private placements, both domestic and international. Including:    
a.      Comprehensive (including balance sheets, income statements, and cash
flow statements), pro forma financial models with multiple scenarios     b.     
Due diligence material organized and presentable at a moment’s notice     c.   
  Compile attractive and realistic production presentations   8.      As
operations commence and grow:   

         a) Providing timely and accurate analysis of operational budgets,
financial reports and financial trends in order for the board and management to
effectively perform their tasks.      b)      Create an optimal treasury
function that will enhance and maintain Colorado Goldfields’ cash position.  
c)      Developing a reliable cash flow projection process and reporting
mechanism, including rolling cash requirements so that Colorado Goldfields’
operating needs are met.  

10.      Identify diverse funding sources for Colorado Goldfields, including
both short-term and long-term opportunities and provide analysis of
opportunities within the framework of corporate and shareholder wealth and
liquidity goals.   11.      Evaluate and advise Colorado Goldfields’ management
on the impact of new programs, strategies and regulatory actions as they may
relate to long-range financial and general business planning.   12.      Advise,
evaluate and in some cases construct, any contracts into which Colorado
Goldfields enters.  

--------------------------------------------------------------------------------

13.      Engage, coordinate, supervise and manage activities performed by
outside counsel (both transactional and SEC), independent auditors, and other
outside compliance agencies.   14.      Ensure that all activities related to
Human Resources, including hiring and termination procedures, agency compliance,
and personnel tax matters are proper.   15.      Monitor the firm’s registered
stock activity, market-maker brokerage firms, and serve the primary in-house
contact for investors.   16.      All other reasonable duties associated with a
Chief Financial Officer position.  

 

 

 

 

 

 

 

 

 

 



ii



--------------------------------------------------------------------------------

 